             Case 2:20-cv-01804-CKD Document 3 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SANTOS RENE FLORES,                               No. 2:20-cv-1804 CKD P
12                          Plaintiff,
13               v.                                        ORDER
14       UNKNOWN,
15                          Defendant.
16

17              Plaintiff, a state prisoner at California State Prison, Sacramento, has filed a document

18   styled as a letter seeking protection. No other pleadings have been filed by the plaintiff. In order

19   to commence an action, plaintiff must file a complaint as required by Rule 3 of the Federal Rules

20   of Civil Procedure, and plaintiff must either pay the required filing fee or file an application

21   requesting leave to proceed in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court

22   will not issue any orders granting or denying relief until an action has been properly commenced.

23   Therefore, plaintiff’s motion will be denied without prejudice. Plaintiff will be provided the

24   opportunity to file his complaint, and to submit an application requesting leave to proceed in

25   forma pauperis or to submit the appropriate filing fee.

26   /////

27
     1
      If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:20-cv-01804-CKD Document 3 Filed 09/14/20 Page 2 of 2

 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s letter (ECF No. 1) is denied without prejudice;

 3             2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

 4   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

 5   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

 6   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within

 7   thirty days from the date of this order, the application to proceed in forma pauperis on the form

 8   provided by the Clerk of Court, or the filing fee in the amount of $400.00.2 Plaintiff’s failure to

 9   comply with this order will result in a recommendation that this matter be dismissed; and

10             3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

11   rights action, and the application to proceed in forma pauperis by a prisoner.

12   Dated: September 14, 2020
                                                         _____________________________________
13
                                                         CAROLYN K. DELANEY
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16   18/mp.flor1804.no complaint

17

18

19

20
21

22

23

24

25

26
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
